Case 5:20-cv-05799-LHK Document 111-2 Filed 09/14/20 Page 1 of 6




                 ANNEX A
        Case 5:20-cv-05799-LHK Document 111-2 Filed 09/14/20 Page 2 of 6
                                                                            UNITED STATES DEPARTMENT OF COMMERCE
                                                                            Office of Inspector General
                                                     \                  /   Washington , D.C. 20230
                                                         O&,-A'tESdi-~lt;




August 13, 2020

INFORMATION MEMORANDUM FOR SECRETARY ROSS


                                 ~i~
FROM:                            Peggy E. Gustafson
                                 Inspector General

SUBJECT:                         Request for Information and Notice of Interview
                                 Pursuant to the Inspector General Act of 1978, as
                                 Amended

The U.S. Census Bureau (the Bureau) is conducting the 2020 Census as
constitutionally mandated, and a complete and accurate count is essential. As the
Bureau recognizes, its data is used, among other critical ways, "[t]o determine the
distribution of Congressional seats to states", meaning the apportionment of the
seats in the U.S. House of Representatives. 1 The data is also utilized "to define
legislature districts, school district assignment areas and other important functional
areas of government. " 2

The Office of Inspector General (OIG) has the statutory mission to promote the
efficiency and effectiveness of the Department of Commerce's programs and
operations. 3 The OIG also endeavors to detect and deter waste, fraud, and abuse. 4
The OIG has stated that one of the Department's top management and performance
challenges for fiscal year 2020 is "Conducting an Accurate 2020 Census
Enumeration While Realizing Expected Efficiency and Estimated Cost-
Effectiveness."5 This includes but is not limited to:
    • Successfully implementing and integrating all operations and information
      technology (IT) systems, as well as completing performance and scalability
      testing in time for the 2020 Census

1
  U.S. Census Bureau, "What We Do" [online]. https://www.census.gov/about/what.html (accessed
August 12, 2020).
2
  Id.
3
  5 U.S.C. App. § 2.
4
 Id.
5
 U.S. Department of Commerce, Office of Inspector General, October 16, 2019. Top Management and Performance
Challenges Facing the Department of Commerce, OIG-20-001. Washington, DC: DOC OIG, 1-5. Available at
https://www.oig.doc.gov/Pages/Top-Management-and-Performance-Challenges-Facing-the-Department-of-
Cornrnerce-in-FY-2020.aspx (accessed August 12, 2020).
         Case 5:20-cv-05799-LHK Document 111-2 Filed 09/14/20 Page 3 of 6




    • Ensuring data quality
    • Motivating hard-to-count populations to respond to the decennial census
    • Effectively monitoring contracts to validate performance, control cost, and
      achieve 2020 Census goals. 6

As part of its oversight of the Bureau's crucial work, the OIG previously requested
that the Bureau's Director Steven Dillingham provide the OIG with the following
information:
    • What contingency plans does the Bureau have in place to fully conduct the
      2020 Census during a major health crisis?
    • What plans does the Bureau have to address a situation where social
      distancing measures become widespread-and households become reluctant,
      or refuse altogether, to engage with enumerators as part of the Nonresponse
      Followup operation?
    • What training, if any, has the Bureau prepared to provide to staff and
      enumerators during a health crisis, when social distancing is one mitigating
      measure that households might take?
    • What communications, if any, has the Bureau provided staff and
      enumerators regarding foreseeable challenges in the 2020 Census, given that
      it will now occur during a major health crisis?
    • Will enumerators be provided with personal protective equipment (PPE) for
      use during enumeration? If so, what specific PPE will they be issued-and
      have they been, or will they be, trained in the proper use of PPE? 7

The OIG recognized that the 2020 Census kickoff occurred during "a time of
unprecedented turmoil and uncertainty, as the country is responding to an outbreak
of respiratory disease caused by a coronavirus known as COVID-19." 8 Most
recently, the OIG requested information about two new political Bureau staff:
(1) Nathaniel Cogley, PhD, as the Deputy Director for Policy, and (2) Adam
Korzeniewski, as the Senior Advisor to the Deputy Director for Policy. 9

6
  Id.
7
  DOC OIG, March 12, 2020. Request for Information Pursuant to the Inspector General Act of 1978, as Amended,
OIG-20-020-M. Washington, DC: DOC OIG. Available at https://www.oig.doc.gov/OIGPublications/OIG-20-020-
M.pdf (accessed August 12, 2020).
8
  Id.
9
  DOC OIG, July 7, 2020. Request for Information Pursuant to the Inspector General Act of 1978, as Amended,
OIG-20-034-M. Washington, DC: DOC OIG. Available at https://www.oig.doc.gov/OIGPublications/OIG-20-034-
M.pdf (accessed August 12, 2020).


                                                      2
         Case 5:20-cv-05799-LHK Document 111-2 Filed 09/14/20 Page 4 of 6




Further, I have held regular meetings with Bureau Director Dillingham. At the
same time, the OIG has received inquiries from Congress raising alarm about
recent changes and developments in the timeline of the 2020 Census operations.
Media reports have also circulated that "[t]hese last-minute changes to the
constitutionally mandated count of every person living in the U.S. threaten the
accuracy of population numbers used to determine the distribution of political
representation and federal funding for the next decade" 10 and that the "decision to
end the decennial count a month earlier than expected will result in a dramatic
undercount" of certain populations. 11

Again, a complete and accurate count from the 2020 Census is required, and we
write to you concerning these recent changes, as described below.

On August 3, 2020, the Bureau released a statement from Director Dillingham
noting that the Bureau would "accelerate the completion of data collection and
apportionment counts" for the 2020 Census. 12 As part of that acceleration, field
data collection and self-response options would end by September 30, 2020. Prior
to that, due to the COVID-19 pandemic, Director Dillingham and you issued a
joint statement on April 13, 2020, declaring that as part of a statutory relief plan,
"[t]he Census Bureau would extend the window for field data collection and self-
response to October 31, 2020." 13 In the same statement, you and Director
Dillingham also requested a 120-day delay in the deadline set by statute for
reporting apportionment and redistricting counts to no later than April 30, 2021,
and July 31, 2021, respectively. Prior to any impact caused by COVID-19, field
data collection and self-response options were originally scheduled to end on
July 31, 2020.



10
   Hansi Lo Wang, "Census Cuts All Counting Efforts Short by a Month," National Public Radio, August 3, 2020,
https ://www.npr.org/2020/08/03/898548 910/ census-cut -short-a-month-rushes-to-finish-all-counting-efforts-by-sept-
30.
11
   Jose A Del Real and Fredrick Kunkle, "Abrupt change to census deadline could result in an undercount of Latino
and Black communities," The Washington Post, August 9, 2020, https://www.washingtonpost.com/politics/abrupt-
change-to-census-deadline-could-result-in-an-undercount -of-latino-and-b lack-cornrnunities/2020/08/09 /1d074eb6-
d8b 7-l lea-930e-d885l8c57 dcc_ story .htrnl.
12
   U.S . Census Bureau, August 3, 2020. Statement from U.S. Census Bureau Director Steven Dillingham: Delivering
a Complete and Accurate 2020 Census Count. Washington DC: Census. Available at
https://www.census.gov/newsroorn/press-releases/2020/delivering-cornplete-accurate-count.htrnl (accessed August
12, 2020).
13
   U.S . Census Bureau, April 13, 2020. U.S. Department of Commerce Secretary Wilbur Ross and U.S. Census
Bureau Director Steven Dillingham Statement on 2020 Census Operational Adjustments Due to COVID-19.
Washington, DC: Census. Available at https ://2020census.gov/en/news-events/press-releases/staternent-covid-19-
2020 (accessed August 12, 2020).



                                                             3
            Case 5:20-cv-05799-LHK Document 111-2 Filed 09/14/20 Page 5 of 6




Request for Information:

To assist the OIG in its oversight responsibilities, please provide all documents or
communications, including but not limited to email, instant messages, and text
messages:
       1. Discussing or referring in any manner to the decision to accelerate the 2020
          Census schedule as described in the August 3, 2020 press release.
       2. Detailing the persons involved, and their respective involvement, in the
          decision to accelerate the 2020 Census schedule.
       3. Detailing the reasons for the decision to accelerate the 2020 Census
          schedule.

Please provide all requested documents and communications by close of business
Monday, August 17, 2020. You may also produce any additional documentation or
information you deem relevant to this request for information.

Notice of Interview:

Additionally, the OIG would like to interview you concerning these and other
matters relevant to the 2020 Census. Such other matters may include any threats to
the integrity of Census information technology systems, and any interactions with
the Bureau's or the Department's staff. In recognition of the current pandemic, the
OIG will conduct the interview remotely, via video conferencing software. The
interview will be recorded. We will reach out to schedule a time for the interview
in the near future.

The Inspector General Act of 1978, as amended, guarantees the OIG "timely
access to all records, reports, audits, reviews, documents, papers,
recommendations, or other materials available" to the Department, 14 and authorizes
the Inspector General "to make such investigations and reports relating to the
administration of the programs and operations of [the Department] as are, in the
judgment of the Inspector General, necessary or desirable[.]" 15 Further, you are
obligated to cooperate with this request. Department Organization Order 10-13, §
4.01 states that "[t]he officers and employees of the Department shall cooperate
fully with the officials and employees of the OIG and shall provide such
information, assistance, and support without delay as is needed for the OIG to
properly carry out the provisions of the [Inspector General] Act [of 1978]." While

14
     5 U.S .C. App. § 6(a)(l)(A).
15
     Id. § 6(a)(2).



                                             4
      Case 5:20-cv-05799-LHK Document 111-2 Filed 09/14/20 Page 6 of 6




you are required to cooperate with the OIG, legal protections prohibit retaliation
for cooperation.

If you have any questions or need additional information, please contact me at
(202) 482-4661.




                                             5
